The Court :
The complaint is to recover the value of legal services. Defendants demanded a bill of particulars, which was served. The Court made an order that plaintiff furnish a further account in writing of the items of the claim, setting forth the number of suits in which services were performed, the title of each suit, and the value of the services rendered in each suit, together with the date at which each item of service became due.
Plaintiff then served the further account following:
“ Jonas Spect and Lou G. Spect,
To A. L. Hart, Dr.
“May 19,1880—-To services as attorney-at-law,in litigation involving the title to lots
in the town of Colusa..........$10,000
Cr.
“ December, 1881—By cash paid.................. 500
“ Balance................................ $9,500
“ This litigation embraced the trial of the following causes, to wit: Spect v. Gregg, District and Supreme Courts; Spect v. Bundy, District and Supreme Courts; Hagar v. Spect, District and Supreme Courts; Montgomery v. Spect, District and Supreme Courts; Spect v. Arnold, District and Supreme Courts.
“ Said litigation also involved the management and trial of the following causes, up to the nineteenth day of May, 1880, to wit: Spect v. Cheney, No. 930; Yates v. Shearer and Dean; Spect v. McGrath et al.; Spect v. Gill; Spect v. Town of Co*190lusa; Spect v. Minchum; Spect v.Warner; Spect v. Liening; Spect v. Peyton; Spect v. Grover; Spect v. McLaughlin; Spect v. Cheney, No. 797; Spect v. Spittler; Spect v. De Jarnatt. Said services involved the general management of said litigation, and entitled me to a fee for the entire service, the amount of which, was not fixed, but was contingent upon final success or recovery, hence there is and can be but one item of charge to the account. Respectfully,
“A. L. Hart.”
Defendants moved, that, inasmuch as plaintiff had failed to comply with the order of the Court, plaintiff be precluded from giving any evidence in support of his complaint. The Court denied the motion and defendants excepted.
It will be observed that no application was made to the Court below for an order for a further account. It is only where a party has failed or refused to deliver to the adverse party on demand, a copy of his account, that the latter is entitled to an order that the former be precluded from giving evidence.
Judgment affirmed.